Citation Nr: 1757901	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to November 14, 2013, and in excess of 20 percent as of November 14, 2013.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to November 14, 2013, and in excess of 20 percent as of November 14, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1971, July 1971 to May 1978, and from April 1982 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the claim was subsequently transferred to the RO in Seattle, Washington.  The Veteran testified before the undersigned at a February 2017 videoconference hearing.  A transcript of that hearing is of record.


REMAND

Although the Board regrets the additional delay, a more contemporaneous VA examination is required to properly assess the current severity of the peripheral neuropathy of the right and left lower extremities.  The most recent VA examination provided to the Veteran was in August 2015.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, the Veteran testified at the February 2017 hearing that the pain and loss of sensation in the lower extremities was progressively worsening.  The Veteran also testified that he currently used a scooter, which he was not using at the time of the prior examination.

VA is required to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of a service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The duty to conduct a contemporaneous examination is triggered when, as here, the evidence indicates that there has been a material change in disability and the available evidence is too old.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1995).  

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.

2.  Schedule the Veteran for a VA peripheral neuropathy examination with a neurologist.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should provide a full description as to the degree of impaired function due to the service-connected peripheral neuropathy of the left and right lower extremities.  In so doing, the examiner should comment on whether the peripheral neuropathy is tantamount to complete or incomplete paralysis.  Complete paralysis would involve the foot dangling or dropping, with no active movement possible of muscles below the knee, with flexion of the knee weakened, or, very rarely, lost.  If incomplete paralysis is shown, the examiner should indicate whether it is mild; moderate; moderately severe; or, severe with marked muscular atrophy and explain that finding.  The examiner should specifically state whether or not marked muscular atrophy is shown.  The examiner should also comment on whether the peripheral neuropathy is wholly sensory in nature.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

